SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED *13AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Defendant Keith Parker appeals from a judgment convicting him, upon his plea of guilty, of one count of being a felon in possession of a weapon in violation of 18 U.S.C. § 922(g)(1). Parker was sentenced principally to a prison term of 120 months and three years supervised release.
Parker argues that he should have been granted at least a two-point reduction in his offense level based on acceptance of responsibility. We disagree. There was ample basis in the record, including the defendant’s perjury, for the court’s finding that the defendant had not accepted responsibility for his conduct. While the defendant contends that he pled guilty based on an understanding that the court would grant two points for acceptance of responsibility, the transcript shows that the court, while indicating it was likely to grant the points, never made a commitment to that effect.
The defendant also contends that court erred in departing upward based on the defendant’s criminal history and recidivism. Given the defendant’s extensive criminal record and the indication of likely recidivism, we find no error in the upward departure.